83 N.W.2d 401 (1957)
STATE of Iowa, Appellee,
v.
James Elwood HARLESS, Appellant.
No. 49192.
Supreme Court of Iowa.
June 4, 1957.
*402 Wm. Z. Hollingsworth, Keokuk, for appellant.
Norman A. Erbe, Atty. Gen., of Iowa, Freeman H. Forrest, Asst. Atty. Gen., Robert N. Johnson, Lee County Atty., Fort Madison, for appellee.
PER CURIAM.
This appeal is before the Court on a Clerk's Transcript.
The defendant was charged by indictment with the crime of breaking and entering the Spiegel order office, in Madison Township in Lee County, Iowa, on July 26, 1956, contrary to the provisions of Section 708.8 of the Iowa Code of 1954, I.C.A. He was also charged of having been twice convicted on May 26, 1941, in the District Court of Polk County, Iowa, and on each conviction sentenced to the Iowa State Penitentiary at Fort Madison, Iowa, for a period not to exceed ten years; and also on May 27, 1949, in said Polk County District Court was convicted of breaking and entering and was again sentenced to said penitentiary for a term not to exceed ten years. By reason of said prior convictions he was charged in the instant indictment of being an habitual criminal within the meaning of Section 747.5 of the 1954 Code of Iowa, I.C.A. On defendant's plea of not guilty to the charge in said indictment, the jury returned a verdict of guilty as charged, upon which verdict the judge presiding at the trial ordered and adjudged that the defendant, James Elwood Harless, be sentenced and committed to the Iowa State Penitentiary at Fort Madison, Iowa, for a term not to exceed ten years and commencing at the expiration of the sentence fixed in the case of State of Iowa v. said James Elwood Harless, No. 2837, in said District Court. From said judgment so entered the defendant has appealed. We find no error in the record and the judgment is affirmed.
Affirmed.